Wahls, J.
(dissenting). I must respectfully dissent. My reading of the crime victims compensation act, MCL 18.351 et seq.; MSA 3.372(1) et seq., convinces me that the term "claimant” as used in the act is ambiguous and that, in view of the purpose of the Legislature in enacting the statute, it was intended that that term encompass all persons entitled to file a claim and receive benefits. Based on this conviction regarding Legislative intent, I conclude in this case that respondent, the Crime Victims Compensation Board, erred in limiting claimant and her minor children to an aggregate award of $15,000. Thus, I would reverse the *669board and remand the case for a calculation of benefits due to claimant and to each of her two minor children, applying to each individual an aggregate award maximum of $15,000.
The facts in this case and the relevant statutory provisions are set forth in Judge Shepherd’s majority opinion. In that opinion, especially emphasized are: § 1(b) of the act, which states that the term "claimant” means "a victim or intervenor”; § 6(1) of the act, which states that all claims which arise from the death of an individual must be considered together by the same member of the Crime Victims Compensation Board; and § 11(1) of the act, which states that an award made pursuant to the act shall not exceed $15,000 per claimant. Also emphasized is the fact that the Legislature’s amendment of § 6(1) in 1985 PA 157 specifically provides that "the total compensation awarded for all claims which arise from the death of an individual shall not exceed the maximum aggregate award,” which is $15,000.
It is true that § 1(b) of the act, at the time relevant in the present case, defined the term "claimant” as "a victim or intervenor who is a resident of this state and who files a claim pursuant to this act.” Nevertheless, various other provisions in the act, notwithstanding this definition, employ the term "claimant” to encompass persons other than only a victim or intervenor. For example, §4(3) provides that an award shall not be made on a claim unless the claimant has incurred an out-of-pocket loss of at least $100 or has lost at least two weeks earnings or support; § 5(2) provides that a claim must be filed by a claimant not later than thirty days after the occurrence of the crime or ninety days after the death of the victim; §6(1) provides that all claims arising from the death of an individual must be considered by the *670same board member; § 7(1) provides that a claimant may make a written request, after having received a board member’s decision, to have the full board consider his or her claim; § 8(1) provides that a claimant may, by leave granted, commence an appeal in the Court of Appeals; § 9 provides that a board member may make an emergency award, not to exceed $500, to a claimant pending final decision in the case; and § 14 provides that acceptance of an award shall subrogate the state, to the extent of the award, to any right accruing "to the claimant or the victim” for the purpose of recovering the amount of the payments. Thus, it appears that the term "claimant,” despite its definitional limitations in § 1(b), is used throughout the act to encompass those eligible to file a claim under the act, as well as merely the victim or an intervenor. I note that subsections 4(1)(b) and (c) specify that a surviving spouse, parent, child, or any other person dependent upon the victim for his or her principal support is eligible to file a claim under the act. This inconsistency in the act leads me to believe that the language of the act is ambiguous and therefore requires judicial interpretation.
If ambiguity exists in a statute, it is this Court’s duty to give effect to the intent of the Legislature. In determining that intent, we will look to the object of the statute, i.e., to the evil or mischief which the statute was designed to remedy, making sure during such determination that the pertinent language is examined in context and that each provision thereof is construed to produce a result which is harmonious and consistent with the statute as a whole. Action Auto, Inc v Anderson, 165 Mich App 620-628; 419 NW2d 36 (1988). Specific words in a statute will be assigned their ordinary meaning, unless a different interpretation is indi*671cated. R & T Sheet Metal, Inc v Hospitality Motor Inns, Inc, 139 Mich App 249, 253-254; 361 NW2d 785 (1984), lv den 422 Mich 947 (1985).
In Jerome v Crime Victims Compensation Bd, 419 Mich 161, 164; 350 NW2d 239 (1984), the Supreme Court, noting that the crime victims compensation act is a remedial act and thus should be liberally construed, emphasized that it is also "narrow in scope,” offering relief otherwise not available from the state only as a last resort. Nevertheless, the Court broadly construed the term "support” in § 11(2) of the act, holding that the Crime Victims Compensation Board and the Court of Appeals had erred in concluding that the phrase "loss of support” referred only to loss of monetary support. The Supreme Court found that " 'support’ may include the very kind of services at issue in the instant case, i.e., child care and housekeeping . . .,” noting that "[s]uch an interpretation fulfills the legislative intent to aid the families of crime victims who suffer serious financial hardship as a result of the victim’s death.” 419 Mich 165-166. See also McMillan v Crime Victims Compensation Bd, 155 Mich App 358; 399 NW2d 515 (1986). In the present case, while mindful that the remedial statute at issue is "narrow in scope,” I believe that such narrowness of scope alone cannot, and should not, result in an interpretation of the term "claimant” so restrictive as to impede or hinder the legislative intent to aid the families of crime victims who suffer serious financial hardship as a result of a victim’s death. Had the Legislature intended to limit an award under the act to an aggregate amount of $15,000 per incident or per occurrence, it could have easily done so. This, it failed to do. Accordingly, in reading the various provisions of the crime victims compensation act together, and in attempting to interpret *672the provisions at issue in this case in the context of the act as a whole and in a harmonious and consistent manner, I conclude that each individual claimant under the act — i.e., each individual eligible for an award under § 4(1) — is entitled to receive an aggregate award of up to $15,000, as specified in § 11(1).
Moreover, the Legislature’s amendment to § 6(1) in 1985 PA 157, providing that "the total compensation awarded for all claims which arise from the death of an individual shall not exceed the maximum aggregate award,” does not convince me that the preamendment language necessarily required that the maximum aggregate award of $15,000 constituted a limit on all claims arising in a single case and not, instead, on each individual claim. A statutory amendment is generally presumed to operate prospectively, unless the Legislature either expressly or impliedly indicates an intention for retroactivity or unless the amendment is remedial or procedural in nature. Allstate Ins Co v Faulhaber, 157 Mich App 164, 166-167; 403 NW2d 527 (1987); Sommerville v Sommerville, 164 Mich App 681, 687-688; 417 NW2d 574 (1987). In the present case, the amendment makes a material alteration in the statute by limiting the substantive — not merely the procedural — rights of claimant and her minor children. Any material change in the language of an original act is presumed to indicate a change in legal rights. Sam v Balardo, 411 Mich 405, 431; 308 NW2d 142 (1981), citing 1A Sutherland, Statutory Construction (4th ed), § 22.30, p 265. In this case, I believe that the Crime Victims Compensation Board has failed to make an adequate showing to rebut this presumption.1
*673In sum, since I conclude that the Legislature originally intended in the crime victims compensation act that the term "claimant” encompass all persons entitled to file a claim and receive benefits and that each such person could receive a maximum aggregate award of $15,000, I would reverse the holding of the Crime Victims Compensation Board and remand the case for a calculation of benefits due to claimant and to her two minor children, applying to each individual an aggregate award maximum of $15,000.

 I realize that, since the statute was amended in 1985 to foreclose multiple claims of $15,000 [§ 6(1)] and to require a claimant to file for benefits not later than one year after the occurrence of the crime *673upon which the claim is based [§ 5(2)], the issue presented in the present case may not to any great extent arise in the future. I note, however, that the postamendment language of § 11(1) still provides that "[T]he aggregate award under this act shall not exceed $15,000.00 per claimant.”